Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/382,990 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the monitor of claim 1, the lap desk having both a monitor arm and an auxiliary monitor arm of claim 3, 14, and 19,  the supporting legs of claim 4, the cooling fan of claim 9 and 15, the attaching mechanism to the monitor being screws, magnet, straps fasteners, clips, adhesive, and hook loop strips of claim 12, and a pair of monitors of claim 19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a monitor " in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the monitor on the auxiliary monitor mount is the same or different than the monitor on the monitor mount. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2014/0252812 to Ton. Ton teaches a lap desk composed of a support member (130) having a top surface. The support member has a mounting region that includes a hole. The hole in the support member includes a bolt (135) to fastening a mounting bar (120) of a monitor arm. A hole (147) in the mounting bar receives a bolt (115) to attach a mobile section (140). A ball and socket joint connects a monitor mount (145) to the mobile section as best seen in figure 2. The monitor mount includes a clip to clamp a monitor (Ton ‘812, Par 11). As seen in figure 2, the ball and socket joint includes an adjustable dial to tighten to the monitor mount. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0252812 to Ton in view of US Patent 4,863,124 to Ball. Ton discloses every element as claimed and discussed above except an auxiliary monitor arm and mount. Ball teaches a lap desk comprising a pair of arms (22, 23) at each corner of the support member (13) to allow for holding two items. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the desk of Ton by adding a second monitor mount arm to the support member as taught by Ball to hold another item and since It has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.


Claim(s) 4, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0252812 to Ton in view of US Patent Publication 2020/0080684 to Asante. Ton discloses every element as claimed and discussed above except a cooling fan and supporting legs. Asante teaches a desk for a laptop that comprises a support member (5). A cooling (104) fan is located below the support member. A pair of support legs (68 and 80) allow for the tiling of the support member. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the desk of Ton by adding the supporting legs and cooling fans to the support member as taught by Asante to allow for better use of a laptop on top of the support member. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637